          Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 1 of 13



                                             AFFIDAVIT
        I, Colin Simons, being first duly sworn, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

1.     I am a Special Agent with the Federal Bureau of Investigation (FBI) currently       assigned to the

Rutland, Vermont Resident Agency of the Albany, New York Division. I have been a Special Agent

for over 15 years. I am responsible for working cases involving   a   variety of criminal violations, to

include violent crimes and gangs. I have also been the affiant to numerous federal complaints and

search warrants pertaining to violent crime and drugs. As a Special Agent,      I am authorized to

investigate violations of laws of the United States and to execute warrants issued under the authority

of the United States.

2.     I make this affidavit in support of an application under Rule    4l   of the Federal Rules   of
Criminal Procedure for a search warrant authorizing the examination of three electronic devices,

described with particularity in Attachment A, which are currently stored in evidence at the

Burlington Police Department in Burlington, Vermont, and the extraction from the cellular telephone

of electronically stored information described in Attachment B.

3.     Based on my training and experience    I know the following:

       a.   Persons who participate in the distribution of controlled substances frequently use

       cellular phones and other electronic devices to coordinate their unlawful activities, and to

       maintain contact with suppliers and consumers of illegal drugs.

       b.   I know that information stored in the memories of these communications devices

       constitutes evidence of drug traffrcking and or the illegal movement of currency. Among

       other things, the evidence may contain the telephone numbers assigned to the communication

       devices, messages received by or sent from the devices, identification numbers and other

       information contained in their electronic memories, and the records of telephone numbers to
         Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 2 of 13



       which calls were placed and from which calls were received.

       c.   With their cellular phones, drug traffickers often take photographs of other members of

       their organizations, assets obtained from profits of drug sales, locations associated with their

       illegal activity, and other useful evidence.

       d.   I also know that persons engaged in such illegal activity will often deny ownership of

       these phones in an attempt to thwart law enforcement's efforts to connect them to more

       serious crimeso possible co-conspirators, and/or their sources of supply.

       e.   Data contained in a cell phone may reveal the physical location of the cell phone at

       various times. For example, the latitude and longitude of the camera at the time it takes a

       photograph will be contained in the metadata associated with the picture. Also, if a cellular

       phone has Global Positioning System ("GPS") capabilities (which many do), additional

       information regarding locations of the phone, while it follows GPS directions, may be

       recovered from the device.

4.     The property to be searched is the contents of the following three devices, collectively

referred to hereafter as "Electronic Devices," seized on April   ll,2019:

       a.   Samsung Model SM-8311V, with MEID HEX: A00000476E68BC

       b.   Samsung Model SM-B311V, with MEID HEX: A0000048D82A89

       c. Apple iPhone with black "Speck"-brand case.
The applied-for warrant would authorize the forensic examination of the Electronic Devices listed

above, for the purpose of   identiffing electronically stored data particularly described in

Attachment B.

5.     Based on the facts set forth in this affidavit, there is probable cause to believe that evidence

of crimes committed by Curtis Bunkley and others, namely possession with intent to distribute and
          Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 3 of 13



 distribution of controlled substances, in violationof   2l   U.S.C. gg 8a1(a)(1) and846, is located in the

 Electronic Devices. The Electronic Devices are currently stored in evidence in a secure vault at the

 Vermont State Police Barracks in Westminster, Vermont.

 6.     I am familiar with the facts and circumstances of this investigation from: (a) my own

 personal involvement in the investigation and my personal observations; (b) reports and affidavits

 made available to me by other law enforcement authorities, and (c) my discussions with the

 foregoing individuals and other law enforcement officers. Because this afFrdavit is submitted for the

 limited purpose of establishing probable cause for a search warrant, I have not set forth each and

every fact leamed by law enforcement during the course of the investigation.

                                         PROBABLE CAUSE

7.      On April 9,2019, the Honorable John M. Conroy, United States Magistrate Judge for the

District of Vermont, issued an arrest warrant for Cunis Bunkley, having found probable cause to

believe that Bunkley distributed cocaine base on April 3, 2}l8,and heroin on January 14,2019. A

copy of the Criminal Complaint and supporting Affrdavit are attached as Exhibit 1, and incorporated

herein by reference. Exhibit 1 remains true and correct.

8.      On April I1,2019, Vermont State Police Detective Andrew Todd was conducting

surveillance at the known residence of Bunkley, 134 Morningside Commons, Brattleboro, Vermont,

and observed Bunkley depart the area at approximately 9:00 am. At approximatety          1   1:38 am,

Vermont State Police Trooper Zachary VanValkenburgh observed a silver Dodge Durango approach
gH\Lft*" e at l34Morningside       Commons, Brattleboro, Vermont. Trooper VanVatkenburgh

observed the Durango exceeding the posted speed     limit, and conducted a ffaffic stop of the vehicle.

Bunkley, who was driving and the sole occupant of the vehicle, was ordered out of the Durango. A

search of Bunkley incident to his arrest resulted in the seizure of approximately 300 glassine baggies
          Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 4 of 13



of suspected heroin from   a pocket   of Bunkley's pants. Trooper VanValkenburgh also located        a

receipt on Bunkley's person; the receipt was from the McDonalds in Greenfield, Massachusetts

showing a purchase occurring at approximately 9:28 am on April 11,2019. Bunkley was

transported to the Vermont State Police barracks in Westminster, Vermont for processing and

interviewing.

9.      Bunkley waived his Miranda rights, and a$eed to answer questions. I participated in the

interview of Bunkley. This account of the interview is not meant to be a verbatim account, but

rather a sunmary of information that Bunkley provided. During questioning, Bunkley made general

admissions to having distributed heroin in the Brattleboro area, mentioning specific customers by

narne, and admitted to having traveled to the area of Turners Falls, Massachusetts earlier on      April

11,2079 for a haircut.

10.    Based on my training and experience, I know that Greenfield, Massachusetts is a "source

city" for narcotics, in that drug distributors and drug addicts frequently travel to Greenfield,

Massachusetts for the purpose of purchasing heroin and cocaine base, which they bring back to

Vermont for distribution and use.

11.    Laboratory testing of l0 of the 300 seized bags of suspected heroin revealed that each of the

10 bags contained controlled substances. Some of the bags were a mixture of heroin and fentanyl.

Other bags contained a mixture of heroin, fentanyl, and acetyl fentanyl. Based on my training and

experience, I know 300 baggies of heroin to be significantly in excess of a personal-use quantity.

12.    A search of Bunkley's Dodge Durango after Bunkley's arrest resulted in the seizure of three

cellular telephones (the Electronic Devices):

                   a.    Samsung Model SM-8311V, with MEID HEX: A00000476E688C

                   b.    Samsung Model SM-B311V, with MEID HEX: A0000048D82A89
         Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 5 of 13



                   c. Apple iPhone with black..Speck',-brand case.
The Electronic Devices have been stored in evidence at the Vermont State Police Barracks in

Westminster, Vermont, since their seizure, and I believe the contents of the Electronic Devices to be

the same as at the time of seizure.

13.    Based on my knowledge and experience and direct participation in investigations into the

distribution of controlled substances, including heroin, fentanyl, and cocaine base, I know that:

       (a)     Distribution of controlled substances can be lucrative, and individuals who engage in
       such conduct are capable of amassing tens of thousands of dollars or more in a short period

       of time and often physically retain such currency for long periods of time, even after their
       distribution activity has ceased;
       (b)     It is common for sellers of conffolled substances to put bank accounts,   assets, and cell
       phones in the names of associates or fictitious names to avoid detection and to conceal

       illegitimate income;
       (c)     Controlled substance traffickers maintain and access books, records, receipts, bills     of
       sale, notes, ledgers, computer software, airline tickets, money orders, and other documents

       relating to the transportation, acquisition, and distribution of controlled substances and
       proceeds, and much of this information is commonly stored electronically in Electronic

       Devices and other electronic devices capable of storing electronic data;
       (d)     Traffickers in controlled substances commonly maintain names and contact
       information in books, ledgers, telephones, computers, personal digital assistants (PDAs),
       Electronic Devices and other digital Devices, and digital storage media, which reflect the
       names addresses, telephone numbers, and email addresses of their drug trafficking associates;

       (e)     Persons involved in large scale drug traffrcking keep and access electronic records      of
       the storage, purchase, and/or trading in large amounts of currency, financial instruments
       (including stocks, bonds, certificates of deposit, etc.), precious metals, jewelry, automobile
       titles, other items of value and/or proceeds of drug transactions and evidence of financial
       transactions relating to the attainment and concealment of large sums of money, i.e. bank
       statements, check registers, financial account statements, wire transfer records and

       documentation of foreign bank accounts, acquired from engaging in narcotic trafficking
 Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 6 of 13



activities; these items are often stored inside their Electronic Devices long after they cease
trafficking in drugs;
(f)       When drug traffickers amass proceeds from the sale of drugs, the drug traffickers
attempt to legitimize these profits, i.e., "launder" the profits. To accomplish these goals,
drug traffickers many times utilize domestic and foreign banks and/or financial institutions
with their attendant services, including sales of securities, cashier checks, money drafts,
money orders, letters of credit, etc. Other entities used to "launder" monies include
brokerage houses, real estate firms, shell corporations and purported legitimate business
fronts. Electronically stored evidence of their attempts to legitimize or'olaunder" the
proceeds is commonly secreted within the electronic storage of their Electronic Devices long

after they cease trafficking drugs;
(g)       Persons engaged in criminal activity often spend the proceeds of their criminal

activity and maintain or access records of their expenditures on their Electronic Devices, long
after their criminal activity has ceased. They also maintain electronic records reflecting
communication with their criminal associates. Specifically, these records may include the
following;
  i.Records of income and expenses, such as profit and loss statements and income and
      expense journals that reflect the expenditure of the proceeds   of criminal activity;
 ii.Evidence of the expenditure of the proceeds of criminal activity or purchase of assets
      with the proceeds of criminal activity, such as invoices, receipts, rental statements, lease
      statements, travel records, earnest money agreements, escrow statements, and real estate

      deeds:

 iii.Records of the accumulation of assets acquired with the proceeds of criminal activity,
      such as ledgers, balance sheets and financial statements, reflecting both assets and

      liabilities;
 iv.Checking and savings account records consisting of monthly statements, duplicate
      deposit slips, and canceled checks reflecting the deposit and disbursement of the proceeds
      of criminal activity;
  v.Letters and other documents reflecting communications between partners or associates,
      such as address and phone books reflecting the names and addresses of partners or

      associates, phone   billing records reflecting telephone activity, contracts and other
        Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 7 of 13



           agreements reflecting associations between individuals relative to business ventures, and

           cashier's checks, money orders, and wire transfers that are evidence of transactions
           involving the proceeds of criminal activity;
        vi.Drug traffickers frequently take or cause to be taken, photographs of themselves, their
           associates, their property, and their product. These traffickers usually maintain these

           photographs electronically in their Electronic Devices. I know, based on my training and

           experience, that federal courts have recognizedthat unexplained wealth is probative
           evidence of crimes including trafficking in conffolled substances.

14.   Based on my training and experience,    I   use the   following technical terms to convey the

following meanings:

      a.      Cellular telephone: A cellular telephone (or mobile telephone, or wireless telephone)
       is a handheld wireless device used for voice and data communication through radio signals.
      These telephones send signals through networks of transmiuer/receivers, enabling

      communication with other wireless telephones or traditional "land line" telephones. A
      cellular telephone usually contains a"call log," which records the telephone number, date,
      and time of calls made to and from the phone. In addition to enabling voice communications,

      Electronic Devices offer a broad range of capabilities. These capabilities include: storing
      names and phone numbers in electronic "address books;" sending, receiving, and storing text

      messages and e-mail; taking, sending, receiving, and storing       still photographs and moving
      video; storing and playing back audio files; storing dates, appointments, and other
       information on personal calendars; and accessing and downloading information from the
       Internet. Electronic Devices may also include global positioning system ("GPS") technology
       for determining the location of the device.

      b.      PDA: A personal digital    assistant, or PDA, is a handheld electronic device used      for
       storing data (such as names, addresses, appointments or notes) and utilizing computer
      programs. Some PDAs also function as wireless communication Devices and are used to
       access the Internet and send and receive   e-mail. PDAs usually include a memory card or
       other removable storage media for storing data and a keyboard and/or touch screen for

       entering data. Removable storage media include various types of flash memory cards or
       miniature hard drives. This removable storage media can store any digital data. Most PDAs
 Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 8 of 13



run computer softlare, giving them many of the same capabilities as personal computers.
For example, PDA users can work with word-processing documents, spreadsheets, and
presentations. PDAs may also include global positioning system ("GPS") technology for
determining the location of the device. PDAs also often contain digital cameras.

c.     Smart Phone: Smart phone is a term typically used to refer to a cellular telephone
that has combined the capabilities of a typical cellular telephone and a typical PDA.

d.     Digital camera: A digital camera is    a camera that records pictures as   digital picture
files, rather than by using photographic   film. Digital   cameras use a variety of fixed and

removable storage media to store their recorded images. Images can usually be retrieved by
connecting the camera to a computer or by connecting the removable storage medium to a
separate reader. Removable storage media include various types of flash memory cards or

miniature hard drives. Most digital ctrmeras also include a screen for viewing the stored
images. This storage media can contain any digital data, including data unrelated to
photographs or videos.

e.     GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records of the locations where it has been. Some GPS
navigation Devices can give a user driving or walking directions to another location. These
Devices can contain records of the addresses or locations involved in such navigation. The
Global Positioning System (generally abbreviated "GPS") consists of 24 NAVSTAR
satellites orbiting the Earth. Each satellite contains an extremely accurate clock. Each
satellite repeatedly transmits by radio a mathematical representation of the current time,
combined with a special sequence of numbers. These signals are sent by radio, using

specifications that are publicly available. A GPS antenna on Earth can receive those signals.
When a GPS antenna receives signals from at least four satellites, a computer connected to
that antenna can mathematically calculate the antenna's latitude, longitude, and sometimes
altitude with a high level of precision.

f.     IP Address: An Internet Protocol address (or simply "IP address?') is a unique
numeric address used by computers on the Internet. An IP address is a series of four
numbers, each in the range 0-255, separated by periods (e.g.,121.56.97.178). Every
computer attached to the Internet must be assigned an IP address so that Internet traffic sent
         Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 9 of 13



       from and directed to that computer may be directed properly from its source to its
       destination. Most lnternet service providers control a range of IP addresses. Some
       computers have static-that is, long-term-IP addresses, while other computers have
       dynamic-that is, frequently changed-IP          addresses.

       g.          Internet: The Internet is a global network of computers and other electronic Devices
       that communicate with each other. Due to the structure of the Internet, connections between
       Devices on the Internet often cross state and international borders, even when the Devices
       communicating with each other are in the same state.

15.    Based on my training and experience, I know the Apple iPhone listed in Attachment               A to be

a Smart Phone, and include the features outlined above. Based on my review of the user manual for

the Samsung Model SM-B311V, I know this model of cellular phone to have a digital camera, GPS

technology, the ability to send text/photo messages, limited email capabilities, and rudimentary

internet-browsing functions.


16.    In addition, I submit that there is probable cause to believe records may be stored on the

Electronic Devices for at least the following reasons:


       a.          Based on my knowledge, training, experience and discussions with other law

       enforcement offrcers, I know that computer files or remnants of such files can be recovered
       months or even years after they have been downloaded onto a storage medium, deleted, or
       viewed via the Internet. Electronic files downloaded to a storage medium can be stored for
       years at     liule or no cost. Even when files have been deleted, they can be recovered months or
       years later using forensic     tools. This is so because when    a person   "deletes" a file on a
       computer or smart phone, the data contained in the file does not actually disappear; rather,
       that data remains on the device's storage medium until it is overwritten by new data.
       b.          Therefore, deleted files, or remnants of deleted files, may reside in free space or slack
       space      - that is, in space on the storage medium   that is not currently being used by an active
       fiIe   -   for long periods of time before they are overwritten. In addition, a device's operating
       system may also keep a record of deleted data in a "swap" or "recovery" file.
         Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 10 of 13



        c.     Wholly apart from user-generated files, computer storage media      -   in particular, a
       device's internal hard drives   -   contain electronic evidence of how a computer has been used,
       what it has been used for, and who has used it (user attribution). To give a few examples,
       this forensic evidence can take the form of operating system configurations, artifacts from
       operating system or application operation, file system data structures, and virtual memory
       "swap" or paging files. Device users typically do not erase or delete this evidence, because
       special software is typically required for that task. However, it is technically possible to
       delete this information.

       d.      Similarly, files that have been viewed via the Internet are sometimes automatically
       downloaded into a temporary Internet directory or "cache."

17.    As further described in Attachment B, this application seeks permission to locate not only

digital files that might serve as direct evidence of the crimes described in the warrant, but also for

forensic electronic evidence that establishes how the device was used, the purpose of their use, who

used them, and when. There is probable cause to believe this forensic electronic evidence       will   be on

the Electronic Devices for the following reasons:


       a.      Data on the storage medium can provide evidence of a file that was once on the
       storage medium but has since been deleted or edited, or of a deleted portion of a      file (such as
       a paragraph that has been deleted     from a word processing file). Virtual memory paging
       systems can leave traces of information on the storage medium that show what tasks and

       processes were recently active. Web browsers, e-mail programs, and chat programs store

       configuration informption on the storage medium that can reveal information such as online
       nicknames and passwords. Operating systems can record additional information, such as the

       attachment of peripherals, the atiachment of USB flash storage Devices or other external
       storage media, and the times the computer was in use. Computer       file systems can record
       information about the dates files were created, and the sequence in which they were created,
       although this information can later be falsified.
       b.      As explained herein, information stored within a computer and other electronic
       storage media may provide crucial evidence of the oowho, what, why, when, where, and how"

       of the criminal conduct under investigation, thus enabling the United States to establish and

                                                     l0
  Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 11 of 13



 prove each element or alternatively, to exclude the innocent from further suspicion. In
                                                                                         my
 training and experience, information stored within a computer or storage media (e.g., registry
 information, communications, images and movies, transactional information, records       of
 session times and durations, intemet history, and anti-virus spyware and malware detection

 programs) can indicate who has used or controlled the computer or storage media. This ,.user

 attribution" evidence is analogous to the search for "indicia of occupancy" while executing      a
 search warrant at a residence. The existence or absence of anti-virus, spyware, and malware

 detection programs may indicate whether the computer was remotely accessed, thus
 inculpating or exculpating the computer owner. Further, computer and storage media activity
 can indicate how and when the computer or storage media was accessed or used. For

example, as described herein, computers typically contain information that log: computer
user account session times and durations, computer activity associated with user accounts,

electronic storage media that connected with the computer, and the IP addresses through
which the computer accessed networks and the internet. Such information allows
investigators to understand the chronological context of computer or electronic storage media
access, use, and events relating to the crime under investigation.   Additionally, some
information stored within a computer or electronic storage media may provide crucial
evidence relating to the physical location of other evidence and the suspect. For example,

images stored on a computer may both show a particular location and have geolocation

information incorporated into its file data. Such file data typically also contains information
indicating when the file or image was created. The existence of such image files, along with
external device connection logs, may also indicate the presence of additional electronic
storage media (e.g., a digital camera or cellular phone with an incorporated camera). The
geographic and timeline information described herein may either inculpate or exculpate the

computer user. Last, information stored within a computer may provide relevant insight into
the computer user's state of mind as it relates to the offense under investigation. For
example, information within the computer may indicate the owner's motive and intent to
commit a crime (e.g., internet searches indicating criminal planning), or consciousness of
guilt (e.g., running a o'wiping" program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law enforcement).




                                           l1
         Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 12 of 13



         c'    A person with appropriate familiarity with how a cellular telephone works
                                                                                           can, after
         examining this forensic evidence in its proper context, draw conclusions
                                                                                  about how a cellular
         telephone was used, the purpose of its use, who used it, and when.
         d'     The process of identiffing the exact files, blocks, registry entries, logs,
                                                                                            or other forms
        of forensic evidence on a storage medium that are necessary to draw
                                                                                an accurate conclusion
        is a dynamic process. While it is possible to speciff in advance the records
                                                                                        to be sought,
        computer evidence is not always data that can be merely reviewed by a review
                                                                                            team and
        passed along to investigators. Whether data stored
                                                              on a computer is evidence may depend on
        other information stored on the computer and the application of knowledge
                                                                                        about how a
        computer behaves. Therefore, contextual information necessary to understand
                                                                                    other evidence
        also falls within the scope of the warrant.

        e'       Further, in finding evidence of how a cellular telephone was used, the purpose
                                                                                                 of its
        use, who used it, and when, sometimes it is necessary to establish that
                                                                                aparticular thing is not
        on a storage medium. For example, the presence or absence of counter-forensic programs
                                                                                                      or
        anti-virus programs (and associated data) may be relevant to establishing
                                                                                   the user,s intent.
18'     Because this warrant seeks only permission to examine devices already
                                                                              in law enforcement,s
possession, the execution of this warrant does not involve the physical
                                                                        intrusion onto a premises.

Consequently, I submit there is reasonable cause for the Court   to authoize execution of the warrant
at any time in the day or night.




                                                  12
       Case 2:19-mj-00154-jmc Document 1-3 Filed 09/13/19 Page 13 of 13



                                           CONCLUSION

19'    Based on the foregoing,   I submit probable   cause exists to search the Electronic Devices,

more specifically described in Attachment A, for the evidence


                                                          CA
                                                      Colin Simons
                                                      Special Agent, FBI




       Sworn to and subscribed before me this
                                                Lffif
                                                     b    7
                                                              Septembe   r,20r9.


                                                           M. Conroy
                                                      United States




                                                13
